WinboeNE, J.
Did the court in the judgment below properly construe the third item of the will of William E. Holt? Apparently out of abundance of caution, plaintiff in fiduciary capacity, and the guardian ad litem representing minors and unborn persons who may become interested in the estate, present this question. We are of opinion that the judgment follows the manifest intent of the testator as clearly expressed in the words used by him. The language of the will is plain English, unequivocal, and unambiguous, and there is no occasion for judicial interpretation. Wooten v. Hobbs, 170 N. C., 211, 86 S. E., 811; Scales v. Barringer, 192 N. C., 94, 133 S. E., 410; Williams v. Best, 195 N. C., 324, 142 S. E., 2; Bell v. Gillam, 200 N. C., 411, 157 S. E., 60.
Appellants contend that the will shows an intention of William E. Holt to keep his estate in his own blood stream. As was stated by Adams, J., in Power Co. v. Haywood, 186 N. C., 313, 119 S. E., 500, in speaking to a similar factual situation, “We are not permitted to substitute a presumed intention which is at variance with the obvious meaning of the language employed.”
Affirmed.
ScheNCK, J., took no part in the consideration or decision of this case.